 Case: 1:16-cv-08637 Document #: 4119 Filed: 12/28/20 Page 1 of 2 PageID #:276671




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS


IN RE BROILER CHICKEN ANTITRUST
                                                         Case No.: 1:16-cv-08637
LITIGATION
                                                         Hon. Thomas M. Durkin
This Document Relates To:
                                                         Magistrate Judge Jeffrey T. Gilbert
All Actions
                                                         ORDER REGARDING DIRECT
                                                         ACTION PLAINTIFF
                                                         DEPOSITIONS




           Pursuant to the Stipulation entered by the Parties, and having met and conferred, End-User

Consumer Plaintiffs (EUCPs) and Commercial and Institutional Indirect Purchaser Plaintiffs

(CIIPPs) (collectively, “IPPs”), Direct Purchaser Plaintiffs, Defendants, and Direct Action

Plaintiffs (“DAPs”) agree and stipulate as follows:

           1.     At any future depositions of DAPs noticed by Defendants, IPPs shall be entitled to

                  examine any DAP witnesses without cross-noticing or issuing a subpoena, subject

                  to the following limitations:

           2.     IPPs collectively shall be limited to 15 minutes of examination.

           3.     The IPP examination shall be limited to matters within the scope of the Defendant

                  examination and limited to issues germane to the IPP cases.

           4.     To the extent to which Defendants seek to examine the witness further after the IPP

                  examination, the Defendants must use time remaining within the 7 hours permitted

                  under the Rules and Deposition Protocol (or any different amount of examination

                  time agreed between counsel for the witness and Defendants or ordered by the

                  Court). The further examination by Defendants shall be limited to matters within



511437.1
Case: 1:16-cv-08637 Document #: 4119 Filed: 12/28/20 Page 2 of 2 PageID #:276672




            the scope of the IPP examination, and/or of any examination conducted by another

            party.

      5.    IPPs agree not to seek to reopen any depositions that occurred before the date this

            stipulation is entered by the Court.

      6.    This Stipulation governs only the limited subject matter it addresses, and no party

            forfeits or waives any right or arguments with respect to any other issue in these

            cases.

      7.    This Stipulation does not alter or displace any prior agreements between any DAP

            and EUCPs or CIIPPs.

      8.    Nothing in this stipulation alters or otherwise affects the terms governing

            depositions as set forth in Court’s prior orders, including the Deposition Protocol

            Order (Dkt. 995), the Order and Stipulation Concerning Remote Deposition

            Protocol (Dkt. 3729), or the Court’s August 28, 2018 Order (Dkt. 1155).

PURSUANT TO STIPULATION, IT IS SO ORDERED:




DATED: December 28, 2020
                                           HON. JEFFREY T. GILBERT
                                           UNITED STATES MAGISTRATE JUDGE




                                              2
